          Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 1 of 26



                    UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION

(1) JOANN CHASE, (2) ESTATE OF             )
NELSON FREDERICKS, (3) INEZ BURR,          )
(4) SANDRA GILLETTE, (5) MARION            )
RASMUSON, (6) JOAN MATTHEWS, (7)           )
AMANDA BIRD BEAR, (8) ROGER BIRD           )
BEAR, (9) THOMAS BIRD BEAR, (10)           )
JAMIE LAWRENCE, (11) RAE ANN               )
WILLIAMS, (12) EVELYN LONE BEAR,           )         Civ. No. 5:18-cv-1050
(13) DOREEN CHARGING, (14) MAVIS           )
HUBER, (15) BETTY YOUNG BIRD, (16)         )        Class Action Complaint
NOREEN YOUNG BIRD, (17) JOAN               )
YOUNG BIRD, (18) MURPHY YOUNG              )
BIRD, (19) DONOVAN FAST DOG, (20)          )
JOYCE EAKIN, (21) JOSEPHINE                )
PARENTEAU, (22) GEORGE FAST DOG,           )
(23) DENISE CAVANAUGH, (24) KAREN          )
KOITE, (25) ARNOLD YOUNG BIRD, (26)        )
DARRYL TURNER, (27) HEATHER                )
DEMARAY, (28) DARLENE EDLEY, (29)          )
EUNICE WHITE OWL, (30) LINDA               )
KROUPA, (31) WAYLON YOUNG BIRD,            )
(32) DEBORAH STAPLES, (33)                 )
ANTHONY WHITE OWL, (34) EUGENE             )
WHITE OWL, (35) KATHLEEN WHITE             )
OWL, (36) MARGO BEAN, (37) ALBERT          )
WHITMAN, (38) HERBERT PLEETS, (39)         )
MONIQUE PLEETS, (40) SHARON                )
AUBOL, (41) JANET BENTON, (42)             )
GLORIA FAST DOG, (43) VALERI HOSIE,        )
(44) BETTY MATTHEWS, (45) KENNETH          )
MATTHEWS SR., (46) SHERIDAN                )
MATTHEWS, (47) WILSON WHITE OWL,           )
and (48) TIFFANY WILLIAMS,                 )
                                           )
                    Plaintiffs,
                                           )
     v.                                    )
                                           )
ANDEAVOR LOGISTICS, L.P,                   )
ANDEAVOR, f/k/a TESORO                     )
CORPORATION, TESORO LOGISTICS,             )
GP, LLC, TESORO COMPANIES, INC.,
           Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 2 of 26



and TESORO HIGH PLAINS PIPELINE                 )
COMPANY, LLC,                                   )
                                                )
                     Defendants.
                                                )

      Plaintiffs, on their own behalf and for all others similarly situated, by and

through their undersigned counsel, allege the following:

                                   INTRODUCTION

      1.       Defendants are a group of related companies that have their home

offices and operations in this District, specifically in San Antonio, Texas.

Defendants operate numerous oil and natural gas infrastructure projects across the

United States, including a crude-oil pipeline (“Pipeline”) and related refinery near

Mandan, North Dakota. Defendants’ pipeline runs across Plaintiffs’ properties,

which are held in trust for Plaintiffs’ benefit by the United States. Although

Defendants know that they do not have any valid easement to operate their

Pipeline, they have willfully continued to use Plaintiffs’ land for their own monetary

benefit and without Plaintiffs’ consent. Plaintiffs therefore bring this action to

recover damages and an accounting for profits from Defendants.

                                       PARTIES

      2.       Plaintiffs are each individual beneficial owners of surface interests in

allotted land at the Fort Berthold Reservation, over which Defendants’ Pipeline

runs. As discussed in more detail below, Plaintiffs are informed and believe that

Defendants’ Pipeline crosses more than 35 allotted tracts at Fort Berthold.

      3.       The Fort Berthold Reservation is located within the exterior

boundaries of the state of North Dakota. All of Plaintiffs’ allotments, which are



                                            2
           Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 3 of 26



described in more detail below, are held in trust by the federal government for the

benefit of the Plaintiffs. Under federal law, no right of way across Plaintiffs’

allotments can be granted or renewed without the approval of the federal

government and the consent of a majority of the beneficial interest holders in each

allotment.

      4.       Plaintiff JoAnn Chase is an enrolled member of the Three Affiliated

Tribes, which is composed of the Hidatsa, Mandan, and Arikara Tribes, and is also

referred to as the MHA Nation (hereafter “Three Affiliated Tribes”). Ms. Chase is

formerly the Executive Director of the largest tribal organization, the National

Congress of American Indians. Ms. Chase owns a beneficial interest in an allotment

upon which Defendants’ Pipeline runs.

      5.       Plaintiff the Estate of Nelson Fredericks, holds a beneficial interest in

an allotment upon which Defendants’ Pipeline runs. Nelson Fredericks was an

enrolled member of the Three Affiliated Tribes.

      6.       Plaintiff Inez Burr is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      7.       Plaintiff Sandra Gillette is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.




                                            3
           Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 4 of 26



      8.       Plaintiff Marion Rasmuson is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

      9.       Plaintiff Joan Matthews is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      10.      Plaintiff Amanda Bird Bear is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

      11.      Plaintiff Roger Bird Bear is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      12.      Plaintiff Thomas Bird Bear is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

      13.      Plaintiff Jamie Lawrence is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      14.      Plaintiff Rae Ann Williams is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.




                                           4
        Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 5 of 26



      15.    Plaintiff Evelyn Lone Bear is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

      16.    Plaintiff Doreen Charging is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

      17.    Plaintiff Mavis Huber is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      18.    Plaintiff Betty Young Bird is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

      19.    Plaintiff Noreen Young Bird is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

      20.    Plaintiff Joan Young Bird is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

      21.    Plaintiff Murphy Young Bird is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.




                                         5
        Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 6 of 26



      22.    Plaintiff Donovan Fast Dog is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

      23.    Plaintiff Joyce Eakin is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      24.    Plaintiff Josephine Parenteau is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

      25.    Plaintiff George Fast Dog is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      26.    Plaintiff Denise Cavanaugh is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

      27.    Plaintiff Karen Koite is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      28.    Plaintiff Arnold Young Bird is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.




                                         6
        Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 7 of 26



      29.    Plaintiff Darryl Turner is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      30.    Plaintiff Heather Demaray is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

      31.    Plaintiff Darlene Edley is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      32.    Plaintiff Eunice White Owl is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

      33.    Plaintiff Linda Kroupa is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      34.    Plaintiff Waylon Young Bird is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

      35.    Plaintiff Deborah Staples is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.




                                         7
        Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 8 of 26



      36.    Plaintiff Anthony White Owl is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

      37.    Plaintiff Eugene White Owl is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

      38.    Plaintiff Kathleen White Owl is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

      39.    Plaintiff Margo Bean is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      40.    Plaintiff Albert Whitman is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      41.    Plaintiff Herbert Pleets is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      42.    Plaintiff Monique Pleets is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.




                                         8
        Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 9 of 26



      43.    Plaintiff Sharon Aubol is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      44.    Plaintiff Janet Benton is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      45.    Plaintiff Gloria Fast Dog is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      46.    Plaintiff Valeri Hosie is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      47.    Plaintiff Betty Matthews is an enrolled member of the Three Affiliated

Tribes, and owns a beneficial interest in an allotment upon which Defendants’

Pipeline runs.

      48.    Plaintiff Kenneth Matthews Sr. is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

      49.    Plaintiff Sheridan Matthews is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.




                                          9
          Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 10 of 26



         50.   Plaintiff Wilson White Owl is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

         51.   Plaintiff Tiffany Williams is an enrolled member of the Three

Affiliated Tribes, and owns a beneficial interest in an allotment upon which

Defendants’ Pipeline runs.

         52.   All Plaintiffs bring this action on their own behalf and on behalf of all

persons similarly situated, as is more fully set forth under the “Class Allegations”

below.

         53.   Defendant Andeavor Logistics, L.P. is a Delaware limited partnership

with its principal place of business in San Antonio, Texas. Andeavor Logistics, L.P.

gathers and transports crude oil by pipelines, including the pipeline at issue in this

case, which connects to a refinery under common ownership and control by

Andeavor in Mandan, North Dakota.

         54.   Defendant Andeavor is a Delaware corporation with its principal place

of business in San Antonio, Texas. Andeavor is the ultimate parent company for all

of the Defendants, and all Defendants are operated out of the same headquarters

office in San Antonio, Texas.

         55.   Andeavor, through its subsidiaries, operates as a petroleum refining,

logistics, and marketing company in the United States. Andeavor operates the

Pipeline at issue in this case through its logistics arm, Andeavor Logistics, L.P. The




                                            10
        Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 11 of 26



refinery to which the Pipeline supplies crude oil is operated by the refining segment

of Andeavor’s business.

      56.    Andeavor was formerly known as Tesoro Corporation, and operated

under that name for some of the time period at issue in this case. Tesoro

Corporation changed its name to Andeavor in August 2017.

      57.    Tesoro Logistics, GP, LLC is a subsidiary of Andeavor and operates out

of Andeavor’s offices in San Antonio, Texas. Andeavor and Tesoro Logistics are the

largest partners in Andeavor Logistics, owning approximately 32.5% and 40.8% of

Andeavor Logistics, respectively.

      58.    Tesoro Companies, Inc. is a subsidiary of Andeavor that operates out of

Andeavor’s offices in San Antonio, Texas.

      59.    Tesoro High Plains Pipeline Company, LLC is a Delaware limited

liability company with its principal place of business co-located with Andeavor’s

offices in San Antonio, Texas. Tesoro High Plains is a subsidiary of Andeavor and is

part of Andeavor’s pipeline and logistics segment.

      60.    Various Andeavor and Tesoro entities, including those listed above,

have been identified as owning the Pipeline at issue in this case during the relevant

time period. Due to changes in Andeavor’s and Tesoro’s corporate structure during

that time, discovery is needed to identify which entities have owned and operated

the Pipeline, or otherwise generated income and benefited from the Pipeline’s

operation while it has been in trespass on the Plaintiffs’ land.




                                          11
        Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 12 of 26



                          JURISDICTION AND VENUE

      61.    This Court has original jurisdiction pursuant to 28 U.S.C. § 1331, as

this action is for violation of the federal common law of trespass on Indian lands,

pursuant to 25 U.S.C. § 345, and the present suit involves the interests and rights

of the allottees in their allotments provided to them by Act of Congress.

      62.    Venue is appropriate in this Court under 28 U.S.C. §§ 1391(a)(1),

(a)(2), and (b)(1) because Defendants reside in this District.

                            FACTUAL BACKGROUND

      63.    Because of the special status of Native Americans as trust

beneficiaries of the federal government, which acts as their trustee, and the long

history of abuse of Indian land rights, rights-of-way and easements across federal

trust land may be granted and renewed only as authorized by Congress.

      64.    Congress has legislated that easements across Indian trust lands must

be approved by the Secretary under 25 U.S.C. § 323. Further, for tribally owned

land, easements cannot be approved or granted “without the consent of the proper

tribal officials”; and for land allotted to individual Indians, easements can be

approved or granted only if “the owners or owner of a majority of the interests

therein consent to the grant.” 25 U.S.C. § 324; see also 25 C.F.R. § 169.107

(requiring “prior written consent of the tribe,” “prior written consent” of “the owner




                                          12
        Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 13 of 26



or owners of a majority of the interests” in trust lands, and “approval of the

Secretary”).1

       65.      Since 1993—in direct violation of these federal statutes and

regulations—Defendants’ crude oil Pipeline has been operated across Plaintiffs’

trust land without approval from the landowners.

       66.      The original easement for the Pipeline was approved on September 18,

1953, by the Bureau of Indian Affairs (“BIA”). The Pipeline was constructed shortly

thereafter across multiple allotments, including allotments beneficially owned by

Plaintiffs or their predecessors in interest.

       67.      The original easement and all subsequent renewals (discussed below)

were purportedly issued pursuant to 25 U.S.C. §§ 323–328 and Part 169, Title 25 of

the Code of Federal Regulations.

       68.      Pursuant to the controlling regulations, the easements for the Pipeline

were limited to 20-year terms.

       69.      Defendants or their predecessors in interest were also required to

stipulate that they would “[r]estore the land to its original condition, to the

maximum extent reasonably possible, upon cancellation or termination of the right-

of-way, or reclaim the land if agreed to by the landowner.” 25 C.F.R.

§ 169.125(c)(5)(ix)).2




1 Previously 25 C.F.R. § 169.3(a), renumbered effective April 21, 2016, without
substantive modification.
2 Previously 25 C.F.R. § 169.5(i).




                                            13
          Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 14 of 26



         70.   The regulations required that any application to renew the easements

for the Pipeline to be submitted before the easements expired by their own terms.

25 C.F.R. § 169.202(a)(4).3

         71.   The easements for the Pipeline were purportedly renewed by the BIA

on June 18, 1973, for an additional 20 year term.

         72.   Upon information and belief, the 1973 Easement expired without being

renewed. However, on February 7, 1995, the Superintendent for the BIA’s Fort

Berthold Agency purported to approve new easements effective retroactively from

June 18, 1993 and continuing through June 18, 2013.

         73.   Plaintiffs are further informed and believe that, while consent for the

retroactive 1993 Easement was obtained from the Tribe for lands held in trust for

the Tribe, consent was not obtained from a majority of the beneficial owners of the

individually allotted tracts that the Pipeline crosses. Accordingly, the 1993

Easement was void ab initio as to the individually owned allotments.

         74.   When the 1993 Easement was issued, the Pipeline was owned by

Amoco Pipeline Company (“Amoco”). Sometime between 1993 and 2013 Defendants

or their predecessors in interest acquired the Pipeline.

         75.   Since acquiring the Pipeline, Defendants have operated it and a

related refinery in Mandan, North Dakota.

         76.   The operation of the Mandan refinery is dependent on the crude oil

supplied by the Pipeline.


3   Previously 25 C.F.R. § 169.19.



                                           14
        Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 15 of 26



       77.    Defendants benefit from the operation of both the Pipeline and the

Mandan Refinery.

       78.    The 1993 Easement, although invalid ab initio, expired by its own

terms on June 18, 2013, without Defendants renewing or attempting to renew it.

       79.    Defendants have not complied with the controlling regulations, which

require them to remove the Pipeline from all of the subject tracts and to return the

land to its original condition.

       80.    Defendants also did not inform the individual allotted interest holders,

many of whom were not owners when the 1973 or 1993 Easements were approved,

that the easements to operate the Pipeline across Plaintiffs’ land had expired.

       81.    After the 1993 Easement expired by its own terms, Defendants entered

into negotiations with the Three Affiliated Tribes to settle the Tribes’ claims for

trespass and to renew the easements across the Tribes’ tracts.

       82.    Defendants made no effort to contact the individual allottees, including

Plaintiffs, to initiate similar negotiations.

       83.    This failure is inexplicable because Defendants’ Pipeline crosses only

approximately 26 acres of land owned by the Three Affiliated Tribes but more than

60 acres of land beneficially owned by members of the putative class, including

Plaintiffs.

       84.    Upon information and belief, Defendants paid the Three Affiliated

Tribes $2,000,000 per acre to renew the Pipeline easements in 2017.




                                            15
        Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 16 of 26



      85.    Defendants made no comparable offer to Plaintiffs or to any members

of the putative class.

      86.    In fact, Plaintiffs did not receive notice that the purported 1993

Easement had expired until January 30, 2018, when the BIA finally issued 10-Day

Show-Cause Notices to Tesoro Companies, notifying Defendants that the BIA had

determined the Pipeline had been in trespass at least since June 18, 2013—

approximately four and a half years earlier.

      87.    At all times since the 1993 Easement expired, Defendants have known

that their Pipeline was in trespass on Plaintiffs’ properties, but continued to operate

the Pipeline without notifying Plaintiffs or attempting to obtain their consent for a

new easement.

      88.    After the BIA’s Show-Cause letter was issued, Plaintiffs and

Defendants entered into a brief period of good faith negotiations for a new

easement. Those efforts were unsuccessful.

      89.    Today, Defendants continue to willfully maintain and operate the

Pipeline across Plaintiffs’ property in violation of law and without compensation.

      90.    Defendants and their predecessors in interest have therefore

wrongfully used federal trust land. Defendants have benefitted financially at the

expense of individuals of limited means, transporting millions of dollars of oil across

Plaintiffs’ land without compensation. Defendants’ conduct constitutes a willful

continuing trespass, entitling Plaintiffs to compensation for the unauthorized use of

the property as well as punitive damages.




                                          16
        Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 17 of 26



                               CLASS ALLEGATIONS

      91.     Plaintiffs, individually and on behalf of themselves and all persons

similarly situated, seek class-wide relief for Defendants’ unlawful conduct under

Fed. R. Civ. P. 23(b)(1) and Fed. R. Civ. P. 23(b)(3).

      92.     Plaintiffs seek to represent the following class of persons:

            All individuals and estates that hold or have held beneficial
            surface interests in land held in trust by the United States
            located within the Fort Berthold Reservation, over which
            Defendants’ Pipeline crosses, and for which the owners of a
            majority interest did not consent in writing to renew the
            right-of-way for the Pipeline since it was acquired by
            Defendants, or that withdrew their consent before a new
            right-of-way was approved.

      93.     The persons in this class are so numerous that joinder of all such

individuals is impractical and the disposition of their claims as a class will benefit

the parties and the Court. Plaintiffs are informed and believe that more than 35

allotted tracts are affected by Defendants’ trespass, with a combined acreage of

more than 60 acres, and more than 300 individual beneficial owners.

      94.     Indian trust land is highly fractionated, meaning that the heirs of the

original allottee own undivided interest in the allotment. According to the

Department of Interior, “[m]any allotments now have hundreds and even thousands

of individual owners.” See https://www.doi.gov/buybackprogram/faq. This makes it

“difficult, if not impossible, to use the land for any beneficial purpose.” Id.

      95.     Due to fractionation, some individual members of the putative class

hold less than a 1% undivided interest in an allotted tract at issue in this case.




                                           17
        Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 18 of 26



Many individual class members hold less than a 5% undivided interest in allotted

tracts at issue.

       96.      Plaintiffs are informed and believe that many of the allotted tracts

over which Defendants’ Pipeline crosses have more than ten owners, and some have

in excess of 40 owners.

       97.      There are common questions of law involving and affecting the class

members to be represented because Defendants, on a class-wide basis, violated the

same regulations and committed identical common-law trespasses against each of

the class members.

       98.      There are common questions of fact involving and affecting the class

members to be represented because Defendants took the same relevant actions and

inactions with respect to the beneficial owners of the land over which Defendants’

Pipeline runs, and the trespasses against each allotted tract commenced on the

same date.

       99.      The claims that Plaintiffs allege herein are typical of the claims that

would be alleged by any member of the class and the relief sought is typical of the

relief that would be sought by each member of the class in separate actions.

       100.     Plaintiffs and their counsel will fairly and adequately represent and

protect the interests of all members of the class.

             a. Keith M. Harper, who will be serving as lead counsel and whose

                application for admission into the District Court for the Western

                District of Texas is currently pending, is an experienced federal court




                                             18
Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 19 of 26



    litigator and has represented Indian Tribes and individual Indians in

    numerous matters, including serving as class counsel representing a

    class of 500,000 individual Indians in Cobell v. Salazar, Civ. No. 96-

    1285 (D.D.C.)—a breach of trust lawsuit against the federal

    government that settled in 2009 for $3.4 billon.

 b. Jason P. Steed is an experienced federal appellate attorney who has

    represented clients in several large class actions and has written

    several articles on class-action issues, including a 2011 article that has

    been cited in the Yale Law Journal, Penn State Law Review, Kentucky

    Law Journal, Villanova Law Review, and Fordham Law Review.

 c. Dustin T. Greene is an experienced federal court litigator who has

    represented Indian Tribes and individual Indians in several matters,

    including serving as lead counsel in Davilla v. Enable Midstream

    Partners, L.P., et al., No. CIV-15-1262-M (W.D. Okla.)—a federal

    common law trespass case that resulted in a permanent injunction

    order directing the removal of a natural gas pipeline from an Indian

    allotment.

 d. Lawrence S. Roberts is an experienced federal Indian law attorney who

    started his legal career as a trial attorney in the United States

    Department of Justice, Environment and Natural Resources Division,

    litigating trespass and other Indian law matters on behalf of the

    United States and tribes. During his time in private practice, he has




                                 19
        Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 20 of 26



             represented tribes on a variety of Indian law matters, including tribal

             land claims.

          e. Stephen M. Anstey is a federal court litigator with an LL.M. from

             Harvard Law School focused on federal Indian law and class actions.

             Mr. Anstey has experience representing Indian tribes and individual

             Indians in oil and gas matters and federal land rights cases dealing

             with both surface land use and mineral rights.

      101.   The members of the class are ascertainable through Defendants’

records and through the records of the Bureau of Indian Affairs.

      102.   Notice to the class is possible because the class members can be

identified and provided notice through documents maintained by Defendants and by

the Bureau of Indian Affairs, or through publication or other reasonable means.

      103.   The prosecution of separate actions by individual members of the class

would create the risk of inconsistent or varying adjudications that would establish

incompatible standards of conduct for Defendants, and would, as a practical matter,

be dispositive of the interests of other class members that are not parties to those

individual adjudications. Individual adjudications would also impair or impede

individual class members’ ability to protect their interests.

      104.   The common questions of law and fact in this case predominate over

any questions affecting only individual class members, and a class action is superior

to other available methods for fairly and efficiently adjudicating this controversy.




                                          20
          Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 21 of 26



      105.    Class members are unlikely to have an interest in controlling separate

actions given the common questions of fact at issue and the typicality of the class

representatives’ claims. That said, it is the intent that class members will be offered

the opportunity to opt out of these proceedings if they so choose.

      106.    There are currently no other cases pending concerning Defendants’

trespass through the operation of the Pipeline.

      107.    Concentrating the litigation of these claims in this class action is

desirable because of the highly fractionated nature of the ownership interests in the

affected trust land, and because many class members will not be able to prosecute

individual claims because of their small ownership interests.

      108.    The case is manageable because, among other reasons, the issue of

whether Defendants have committed trespass across allotted Indian trust land

under federal common law will predominate over any other issues in this case.

                                      COUNT I
                               Continuing Trespass
                    (By Plaintiffs individually and on behalf of
                 all those similarly situated, against Defendants)

      109.    Plaintiffs re-allege the foregoing paragraphs as though fully set forth

herein.

      110.    Upon information and belief, the 1993 Easement was invalid and void

ab initio because the beneficial owners of the allotments did not consent to that

easement. Accordingly, the Pipeline has been in trespass since 1993 and for the

entire time Defendants have owned it.




                                           21
        Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 22 of 26



      111.   Additionally, after the 1993 Easement expired by its own terms in

2013, Defendants knowingly and wrongfully continued to make unauthorized use of

Plaintiffs’ land for their own economic benefit despite the requirement in the

regulations (which are incorporated into all of the easements that have been issued

for the Pipeline) that they remove the Pipeline from Plaintiffs’ property and return

the land to its original condition.

      112.   Defendants’ conduct constitutes a continuing trespass upon Plaintiffs’

land in violation of the controlling statutes, regulations, and federal common law.

      113.   Plaintiffs have been damaged by Defendants’ trespass in an amount to

be determined at trial.

      114.   By reason of Defendants’ continuing trespass upon Plaintiffs’ land,

Plaintiffs are entitled to compensatory damages from Defendants and an accounting

of the profits Defendants have earned from their illegal operation of the Pipeline,

including all profits earned directly or indirectly from the operation of the Pipeline.

This includes but is not limited to transportation fees Defendants have earned

directly from the Pipeline, and also the profits earned by the Mandan refinery,

because the refinery’s operations are dependent on crude oil supplied by the

Pipeline.

      115.   Under federal common law, Defendants are required to disgorge to

Plaintiffs a pro rata share of the profits they have earned in connection with the

Pipeline since the trespass first accrued.




                                             22
          Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 23 of 26



        116.   Moreover, since the expiration of the 1993 Easement in 2013,

Defendants’ conduct has been particularly egregious. They have taken advantage of

Plaintiffs’ limited means and refused to deal with them reasonably, fairly, and in

good faith, continuing to reap substantial economic benefits from the use of the land

without compensation. Defendants’ conduct evidences a reckless and wanton

disregard of Plaintiffs’ rights, by reason of which Plaintiffs are entitled to punitive

damages.

                                     COUNT II
                                Constructive Trust
                    (By Plaintiffs individually and on behalf of
                 all those similarly situated, against Defendants)

        117.   Plaintiffs re-allege the foregoing paragraphs as though fully set forth

herein.

        118.   Alternatively or additionally, the Court should impose a constructive

trust on the profits earned by Defendants in connection with the operation of the

Pipeline while it has been in trespass, and for such time that the Pipeline remains

in trespass after this action is filed.

        119.   There is a compelling federal interest in preventing and deterring

trespass on Indian trust land, given that our history is rife with abuses of Indian

land rights.

        120.   Since their acquisition of the Pipeline, and additionally since June 18,

2013, Defendants have had no legal right to operate the Pipeline on Plaintiffs’ land.

Yet Defendants have nonetheless unlawfully operated the Pipeline on Plaintiffs’

land.



                                           23
          Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 24 of 26



         121.   It would be inequitable and would result in the unjust enrichment of

Defendants if they were allowed to retain the profits they earned from the operation

of the Pipeline while it was operated illegally across Plaintiffs’ land.

         122.   Accordingly, a pro rata share of any profits attributable to the Pipeline

are in equity held by Defendants in trust for Plaintiffs, and should be paid over to

Plaintiffs.

         123.   Thus, the Court should impose a constructive trust for the benefit of

Plaintiffs on a pro rata share of the profits Defendants have earned from the

operation of—or in connection with—the Pipeline, while it has been in trespass.

                                PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully pray:

         A.     that the Court issue an order holding that this action is properly

maintainable as a class action and certifying Plaintiffs as representatives of the

class;

         B.     that the Court appoint Kilpatrick Townsend & Stockton LLP, and the

undersigned attorneys for Plaintiffs as counsel for the class;

         C.     that compensatory damages in an amount to be established at trial be

awarded against Defendants jointly and severally;

         D.     that Defendants be ordered to account for and disgorge to Plaintiffs

and the class the profits made from the operation of the Pipeline during the

trespass period;




                                            24
          Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 25 of 26



         E.    that the Court impose a constructive trust on the profits Defendants

have made from the operation of the Pipeline during the trespass period for the

benefit of Plaintiffs and the class;

         F.    that punitive damages be awarded in an amount to be determined at

trial;

         G.    that Plaintiffs be awarded their reasonable attorneys’ fees and the

costs and expenses of this action, as allowed by law;

         H.    that pre- and post-judgment interest be awarded as allowed by law;

and

         I.    that Plaintiffs and the class be granted such other and further legal

and equitable relief as may be found appropriate, just, and proper.

                                    JURY DEMAND

         Pursuant to Fed. R. Civ. P. 38, Plaintiffs hereby demand a trial by jury of all

issues so triable.

Respectfully submitted this 5th day of October, 2018.


                                         s/ Jason P. Steed

                                         Keith M. Harper (DC Bar No. 451956)
                                         Application for admittance pending
                                         Lawrence S. Roberts (DC Bar No. 480558)
                                         Application for admittance pending
                                         Stephen M. Anstey (DC Bar No. 1048793)
                                         Application for admittance pending
                                         Kilpatrick Townsend & Stockton LLP
                                         607 14th Street, NW, Suite. 900
                                         Washington, DC 20005-2018
                                         Telephone: (202) 508-5844
                                         Facsimile: (202) 315-3241



                                           25
Case 5:18-cv-01050-DAE Document 1 Filed 10/05/18 Page 26 of 26



                            Email: kharper@kilpatricktownsend.com

                            Dustin T. Greene (NC Bar No. 38193)
                            Application for admittance to be submitted
                            Kilpatrick Townsend & Stockton LLP
                            1001 W. Fourth Street
                            Winston-Salem, NC 27101
                            Telephone: (336) 607-7300
                            Facsimile: (336) 607-7500
                            Email: dgreene@kilpatricktownsend.com

                            Jason P. Steed (TX Bar No. 24070671)
                            Kilpatrick Townsend & Stockton LLP
                            2001 Ross Avenue Suite 4400
                            Dallas, TX USA 75201
                            Telephone: (214) 922-7112
                            Facsimile: (241) 583-5731
                            Email: jsteed@kilpatricktownsend.com

                            Attorneys for Plaintiffs




                              26
